UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1654



JOEL W. COFIELD,

                                              Plaintiff - Appellant,

          versus


MARK SARGENT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   William M. Nickerson, Senior District
Judge. (CA-02-1599-WMN)


Submitted:   October 4, 2002             Decided:   November 15, 2002


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel W. Cofield, Appellant Pro Se. Dawna Marie Cobb, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joel W. Cofield appeals the district court’s order denying

relief on his 42 U.S.C. §§ 1983, 1985 (2000) complaint.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Cofield v. Sargent, No. CA-02-1599-WMN (D. Md. May

10, 2002).    Cofield’s motion to recuse the Maryland Attorney

General’s Office from representing the Appellee is denied.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2